DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/17/2021 is acknowledged and entered by the Examiner. Claims 1, 5, and 18 have been amended. Claims 4, 8 and 13-15 have been canceled. Claims 1-3, 5-7, 9-12, and 16-20 are currently pending in the instant application.  
The rejection of claims 1-8, 12, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kazuaki (WO 2014-073210 A1) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-3, 5-7, 9-12, and 16-20 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/17/2021, have been carefully 
	Regarding claims 1-3, 5-7, 12, and 16-20, Kazuaki discloses an oxide sintered body including elements of In, Zn, Sn, and Y overlapping the claimed atomic ratios ranges. However, Kazuaki failed to teach or suggest the oxide sintered body density is equal to or more than 100.01% of a theoretical density as required in amended claims 1 and 5. Therefore, claims 1 and 5 are allowable over the prior art of record. Claims 2-3, 6-7, 12, and 16-20 directly or indirectly depend from claims 1 and 5 and are allowable based on their dependencies.
	Claims 9-11 are allowable for the reasons set forth at pages 7-9 of the Office action mailed 09/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761